 

[image_005.jpg] 



Feb. 18, 2019

 

Mr. Craig S. Millian

 

Dear Craig,

 

On behalf of Corbus Pharmaceuticals, Inc. (“the Company”) we are delighted to
offer you the position of Chief Commercial Officer. Your start date will be Feb.
28, 2019 and you will report directly to Dr. Yuval Cohen, Ph. D., Chief
Executive Officer. We look forward to your future success in the position.

 

As the Chief Commercial Officer, you shall perform the customary duties and
responsibilities associated with the title plus any additional duties that are
assigned to you from time to time. The job duties for the Chief Commercial
Officer are described and included in Attachment B to this letter.

 

You will be paid an annual salary of $400,000. The Company’s payroll is paid
bi-weekly (every two weeks) and there are twenty-six payroll (26) periods in a
year, so your bi-weekly salary will be $15,384.62, less applicable deductions.
You are also eligible for an annual discretionary target bonus of 40% of your
base salary. You can earn more or less than that target amount depending on your
performance, the Company’s performance and subject to Board approval. Your
bonus, if approved, will be prorated in your first year.

 

In connection with your employment, you will be awarded a stock option grant to
purchase 180,000 shares of the Company’s common stock at an exercise price equal
to the fair market value of the stock at the date of grant. The grant of this
stock option is subject to Board approval and will vest over a four-year period,
with 25% vested one year after initial date of employment and then monthly over
thirty-six (36) months. During your employment, based upon your annual review,
you are also eligible to receive additional stock options on an annual basis
subject to Board approval. Upon a Change of Control of the Company, subject to
Board approval, the vesting of your stock options and all outstanding stock
options in the 2014 Equity Compensation Plan will become accelerated.

 

As an employee you will have the opportunity to participate in the Company’s
benefit plans which currently includes a 401(k) plan, medical and dental
insurance, long term disability, short term disability and life insurance. In
your first year of employment you will be entitled to fifteen paid vacation days
(up to a maximum of five days of which may be carried over from one year to the
next) in addition to the Company’s standard paid holidays which may change from
time to time. These vacation days will accrue at a rate of 1.25 days per month.

 





Corbus Pharmaceuticals Holdings, Inc.

500 River Ridge Drive, Second Floor, Norwood, MA 02062 | Tel +1 617 963-0100

www.corbuspharma.com







   

 

 

[image_006.jpg] 

Your employment with the company will be on an “at will” basis, meaning that
either you or the Company may terminate your employment at any time for any
reason or no reason, without further obligation or liability.

 

As a condition of employment, you will be required to authorize the Company to
conduct a background investigation. This offer is contingent upon a positive
outcome of such an investigation, as well as your ability to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of the Start Date, or our employment relationship with you will be
terminated. This is the full and complete agreement between us on this term.

 

As an employee of the Company, you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions, which will become the property of the
Company. As a condition of your employment, you will be required to sign the
Company’s Confidential Information and Invention Assignment Agreement, a copy of
which is enclosed for your review and execution (the “Confidentiality
Agreement”), prior to or on your Start Date (as defined below). We wish to
impress upon you that we do not wish you to bring with you any confidential and
proprietary material of any former employer or to violate any other obligation
to your former employers. Also, by accepting this offer, you represent that you
are not subject to any restrictions that prevent you from working at the
Company.

 

You hereby represent that you are not presently bound by any employment
agreement, confidential or proprietary information agreement or similar
agreement with any current or previous employer that would impose any
restriction on your acceptance of this offer or that would interfere with your
ability to fulfill the responsibilities of your position with the Company. You
agree to abide by the Company’s strict policy that prohibits any new employee
from using or bringing with them from any prior employer any confidential
information, trade secrets, proprietary materials or processes of such former
employers.

 

While you render services to the Company, you agree that you will not engage in
any other employment, consulting or other business activity without the prior
written consent of the Company. While you render services to the Company, you
also will not assist any person or entity in competing with the Company, in
preparing to compete with the Company or in hiring any employees or consultants
of the Company.

 





Corbus Pharmaceuticals Holdings, Inc.

500 River Ridge Drive, Second Floor, Norwood, MA 02062 | Tel +1 617 963-0100

www.corbuspharma.com 







   

 

 

[image_007.jpg] 

The terms of this letter agreement and the resolution of any disputes will be
governed by Massachusetts law (without reference to its conflicts of laws
provisions).

 


You agree that there were no promises or commitments made to you regarding your
employment with the Company except as set forth in this letter. This letter,
together with the Confidentiality Agreement, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Company and by you.

 

To indicate your acceptance of the Company’s offer and to acknowledge that you
have read, understood and agreed to the terms and conditions of this offer,
please sign and date this letter in the space provided below and return it to
me, along with a signed and dated copy of the Confidentiality Agreement. This
offer will expire at 5 p.m., Thursday, Feb. 21.

 

Craig, we are delighted to be able to extend you this offer. We look forward to
a mutually rewarding working relationship and to you joining the Corbus family!

 

  Very truly yours,       /s/ Sean Moran   Sean Moran, CFO   Corbus
Pharmaceuticals, Inc.

 

[Signature Page Follows] 

 

Corbus Pharmaceuticals Holdings, Inc.

500 River Ridge Drive, Second Floor, Norwood, MA 02062 | Tel +1 617 963-0100

www.corbuspharma.com 



   

 

 

[image_008.jpg] 

I HAVE READ AND I UNDERSTAND THE TERMS OF THE OFFER SET OUT ABOVE. AS INDICATED
BY MY SIGNATURE BELOW, I ACCEPT THE OFFER AS OUTLINED ABOVE. I FURTHER
ACKNOWLEDGE AND AGREE THAT, AS A CONDITION OF MY EMPLOYMENT, FROM TIME TO TIME,
I MAY BE REQUIRED TO REVIEW AND ACKNOWLEDGE OTHER DOCUMENTS WHICH MAY INCLUDE,
WITHOUT LIMITATION, THE COMPANY’S EMPLOYEE HANDBOOK AND POLICIES GOVERNING
SECURITIES TRADES BY COMPANY PERSONNEL. NO FURTHER COMMITMENTS WERE MADE TO ME
AS A CONDITION OF EMPLOYMENT:

 

Mr. Craig S. Millian       /s/ Craig S. Millian   Signature       February 19,
2019   Date  

 

Attachment A: Confidential Information and Invention Assignment Agreement
(includes Exhibit A, Exhibit B and Exhibit C)

 

Attachment B: Initial Job Duties

 

Corbus Pharmaceuticals Holdings, Inc.

500 River Ridge Drive, Second Floor, Norwood, MA 02062 | Tel +1 617 963-0100

www.corbuspharma.com



   

 

 